





Exhibit 10(b)(i)
AMENDMENT NO. 4
TO
WYLE ELECTRONICS RETIREMENT PLAN


(As Amended and Restated January 1, 2015)


    The Wyle Electronics Retirement Plan, as amended and restated effective
January 1, 2015 (the “Plan”), is amended, effective as of December 31, 2018, as
follows:


1.
Section 4.6 is amended to read as follows:

“4.6    Retirement Date Under Window Programs. Notwithstanding any other
provision of this Article IV, an Eligible Participant described in Paragraph 8.7
or 8.9 may elect an Early Distribution Date described in and in accordance with
the provisions thereof.”


2.    The second subparagraph of Paragraph 7.1(a) is amended to read as follows:
“An Eligible Participant who has met the requirements for the 2016 Window
Program described in Paragraph 8.7 or the 2019 Window Program described in
Paragraph 8.9 may elect to receive benefits commencing as of an Early
Distribution Date described in and in accordance with the provisions thereof.”


3.    The following new Paragraph is added at the end of Article VIII:
“8.9
2019 Window Program.

(a)    2019 Window Program Eligibility. Any Eligible Participant (as defined in
this Paragraph 8.9) shall be eligible during the Window Election Period to elect
the commencement of benefits hereunder effective as of, and as soon as
administratively feasible after, the Early Distribution Date, in lieu of any
other benefit under this Plan, in any one of the available forms of distribution
described in subparagraph (b).
(b)    Available Forms of Distribution. Any Eligible Participant may elect
during the Window Election Period, as the method of payment under the 2019
Window Program, any one of the available forms of distribution described in this
subparagraph (b).
(i)    Monthly retirement income payable in the applicable normal form of
retirement benefit described in Paragraph 8.1(a), which shall be equal to the
Eligible Participant’s benefit earned as of December 31, 2018, adjusted as
provided in Paragraph 8.1(a), if applicable, and reduced as follows:
(A)    If the Eligible Participant is already eligible for an Early Retirement
Benefit or the election of an Early Retirement Date, whichever is applicable, in
accordance with the provisions of Paragraph 4.2 on the Early Distribution Date,
such reduction shall be made in accordance with Paragraph 4.2; or


1
Amendment #4 to 01-01-2015 Restatement of Wyle Electronic Retirement Plan (plan
termination    )



--------------------------------------------------------------------------------







(B)    If the Eligible Participant is not already eligible for an Early
Retirement Benefit or the election of an Early Retirement Date, whichever is
applicable, in accordance with the provisions of Paragraph 4.2 on the Early
Distribution Date, such monthly retirement income shall equal the immediate
annuity equivalent (using the 2019 Window Period Applicable Interest Rate and
2019 Window Period Applicable Mortality Table) of the Eligible Participant’s
Actuarially Equivalent Lump Sum Benefit.
(ii)    For the Eligible Participants described in subparagraph (b)(i)(A) above,
monthly retirement income payable in any form of benefit described in Paragraphs
8.1(b) through (d), the amount of which shall be of equivalent Actuarial Value
to the immediately monthly pension payable in the applicable normal form
described in Paragraph 8.1(a). Calculation of the amount of the benefit so
payable shall be made in accordance with the Joint and Survivor Factors set
forth in Exhibit A.
(iii)    For Eligible Participants described in subparagraph (b)(i)(B), monthly
retirement income payable in the form of the 75% Spousal Benefit Arrangement
described in Paragraph 8.1(b).
(iv)    A single lump sum payment, which shall be the Eligible Participant’s
Actuarially Equivalent Lump Sum Benefit. If this option is elected, and the
Eligible Participant is an active participant in the Arrow Savings Plan, the
Eligible Participant may elect to roll over such payment to the Arrow Savings
Plan.
Surviving Spouses and alternate payees who are considered to be Eligible
Participants because of the operation of the last paragraph of subparagraph
(e)(iii) hereof may elect during the Window Election Period, as the method of
payment under the 2019 Window Program, monthly retirement income payable in the
life annuity form of retirement benefit described in Paragraph 8.1(a) or the
single lump sum payment described in subparagraph (b)(iv) above.
Eligible Participants described in subparagraph (e)(iii)(D) whose Annuity
Commencement Dates are on or after September 19, 2018, may only elect during the
Window Election Period, as the method of payment under the 2019 Window Program,
the single lump sum payment described in subparagraph (b)(iv) above with respect
to the remainder of their vested accrued benefit as of the Early Distribution
Date.
(c)    Elections. Any election under this Paragraph 8.9 shall be in writing on a
form approved by the Committee, shall be filed in accordance with such
procedures as the Committee shall establish and shall be subject to the written
consent of the Eligible Participant’s spouse (as defined in Paragraph 8.1(e)) in
accordance with the provisions of Paragraph 8.1(f), if applicable. If an
Eligible Participant who has filed an election under this Paragraph 8.9 becomes
legally married prior to the Early Distribution Date, such election shall be
subject to such spousal consent requirements.
(d)    Death Prior to Payment of Window Program Benefit.


2
Amendment #4 to 01-01-2015 Restatement of Wyle Electronic Retirement Plan (plan
termination    )



--------------------------------------------------------------------------------







(i)    Election of Monthly Retirement Income. If an Eligible Participant who is
legally married on the Early Distribution Date elects a joint and survivor
annuity form of benefit under subparagraphs (b)(i), (ii) or (iii) hereof but
dies before receipt of any payment pursuant to such election, the percentage of
the Preretirement Spousal Death Benefit described in Paragraph 8.3 shall be
equal to the elected percentage of the joint and survivor annuity form described
in subparagraph (a) or (b) of Paragraph 8.1. If an Eligible Participant who is
legally married on the Early Distribution Date elects a life annuity under
subparagraph (b)(ii) but dies before receipt of any payment pursuant to such
election, the Eligible Participant’s surviving spouse shall receive a
Preretirement Spousal Death Benefit for his or her Plan benefit, calculated and
paid in accordance with Paragraph 8.3. If an Eligible Participant is not legally
married on the Early Distribution Date, but would otherwise be described in this
subparagraph (d)(i), no Plan benefit will be payable to any beneficiary (other
than an alternate payee of an Eligible Participant under a QDRO, as defined in
Paragraph 11.3, to the extent required by the terms of the applicable QDRO).
(ii)    Election of Single Lump Sum Payment. If an Eligible Participant who is
legally married on the Early Distribution Date makes an election under
subparagraph (b)(iv) and dies during the period beginning on the Early
Distribution Date and ending 30 days thereafter, without having received any
payment, the Eligible Participant’s surviving spouse may elect the payment of
benefits hereunder effective as of, and as soon as administratively feasible
after, the Early Distribution Date, but in no event later than 30 days after the
Early Distribution Date, in the form of a lump sum equal to the Actuarially
Equivalent Lump Sum Benefit, in lieu of the Preretirement Spousal Death Benefit
described in Paragraph 8.3. If an Eligible Participant is not legally married on
the Early Distribution Date, but would otherwise be described in this
subparagraph (d)(ii), the Actuarially Equivalent Lump Sum Benefit will be paid
to the Eligible Participant’s estate, except to the extent required by the terms
of a QDRO.
(e)    Definitions. The following definitions and principles shall apply for
purposes of this Paragraph 8.9:
(i)    ‘Actuarially Equivalent Lump Sum Benefit’ means a single sum distribution
of equivalent Actuarial Value to the Eligible Participant’s monthly retirement
income determined under Paragraph 6.1 (normal retirement benefit) or 4.3
(deferred retirement benefit), whichever is applicable, payable in the form of a
single life annuity. The Actuarial Value of a normal retirement benefit or
deferred retirement benefit, as the case may be, shall be determined as of the
Early Distribution Date on the basis of the 2019 Window Period Applicable
Interest Rate and 2019 Window Period Applicable Mortality Table, as follows:
(A)    ‘2019 Window Period Applicable Interest Rate’ means the average of the
spot segment interest rates (i.e., the first, second and third segment rates,
based on the monthly corporate bond yield curve ‘spot’ rates (without regard to
a 24-month average)) in effect for the September preceding the Plan Year in
which occurs the Early Distribution Date.


3
Amendment #4 to 01-01-2015 Restatement of Wyle Electronic Retirement Plan (plan
termination    )



--------------------------------------------------------------------------------







(B)    ‘2019 Window Period Applicable Mortality Table’ means the applicable
mortality table specified by the Commissioner of Internal Revenue for purposes
of Section 417(e) of the Code for the Plan Year in which occurs the Early
Distribution Date.
In the case of an Eligible Participant described in subparagraph (e)(iii)(D)
whose Annuity Commencement Date is on or after September 19, 2018, the
provisions of this subparagraph (e)(i) shall be applied with respect to the
remainder of such Participant’s monthly retirement income payable in the form in
which it is being paid as of the Early Distribution Date.
(ii)    ‘Early Distribution Date’ means a date designated by the Committee to
occur as soon as administratively practicable after the last day of the Window
Election Period, with actual distribution or commencement of benefits in no
event later than 30 days thereafter, unless a later date and payment terms are
approved by the Committee with respect to all similarly situated Eligible
Participants on account of reasonable administrative delay.
(iii)     ‘Eligible Participant’ means any Participant who:
(A)    Is vested to any extent in his or her Plan benefit;
(B)     Is living on the Early Distribution Date;
(C)    Is not eligible for a small benefit distribution under Paragraph 8.5 on
the Early Distribution Date, based on the Actuarial Value (as determined under
subparagraph (e)(i)) of his or her vested benefit under the Plan;
(D)    Has not yet received or commenced receiving distribution of his or her
vested accrued benefit prior to the Early Distribution Date, except to the
extent that a Participant with an Annuity Commencement Date of September 19,
2018, or later has not received the remainder of his or her vested accrued
benefit as of the Early Distribution Date; and
(E)    Is not subject to a QDRO to the extent that such QDRO prohibits him from
electing one or more of the options available to such Eligible Participant under
this Paragraph 8.9.
A surviving spouse of a Participant who would be an Eligible Participant but for
the requirement of subparagraph (e)(iii)(B) above or an alternate payee of an
Eligible Participant under a QDRO shall be considered an Eligible Participant
for purposes of the elections described in the last paragraph of subparagraph
(b).
(iv)    Notwithstanding the foregoing subparagraph (e)(iii), the following
Participants and other individuals are specifically excluded from eligibility
under this Paragraph 8.9, even if they would otherwise meet the requirements of
subparagraph (e)(iii):


4
Amendment #4 to 01-01-2015 Restatement of Wyle Electronic Retirement Plan (plan
termination    )



--------------------------------------------------------------------------------







(A)    Any Participant, surviving spouse or alternate payee under a QDRO who is
required to have commenced distributions under Section 401(a)(9) of the Code as
of the Early Distribution Date;
(B)     Any Participant who had provided a pending draft or issued domestic
relations order relating to his or her benefit under the Plan to the Committee
prior to receipt of payments under this Section 8.9, with respect to which order
the Committee has not made a final determination of its qualified status prior
to January 1, 2019;
(C)    Any alternate payee under a pending draft or issued domestic relations
order described in subparagraph (e)(iv)(B) above;
(D)    Any Participant, surviving spouse, or alternate payee under a QDRO who
could not be located by the Committee prior to the date that is two weeks prior
to the last day of the Window Election Period, after a diligent search had been
performed;
(E)    Any Participant, surviving spouse or alternate payee under a QDRO whose
relevant data had not been validated prior to the date that is two weeks prior
to the last day of the Window Election Period, after a reasonable effort by the
Committee;
(F)    Any surviving spouse of a Participant who would have been an Eligible
Participant but for the requirement of subparagraph (e)(iii)(B) because the
Participant’s death occurred at any time prior to the Early Distribution Date;
(G)    Any surviving spouse or alternate payee under a QDRO whose Plan benefit
has an actuarial present value of no more than $5,000 on the Early Distribution
Date, based on the Actuarial Value (as determined under subparagraph (e)(i)) of
his or her Plan benefit;
(H)    Any surviving spouse or alternate payee under a QDRO who received or
commenced receiving distribution of his or her Plan benefit prior to the Early
Distribution Date.
(v)    ‘Window Election Period’ means the 45-day period (but including
extensions of uniform applicability for similarly situated Eligible Participants
as approved by the Committee) designated by the Committee to begin as soon as
administratively practicable after the Company receives a favorable
determination letter issued by the Internal Revenue Service with respect to the
Plan’s termination. An Eligible Participant may revoke his or her election of an
available form of distribution by a written revocation that is received by the
Committee any time prior to the Early Distribution Date.    
(f)    Application to Benefits Accrued Under Sylvan Ginsbury, Ltd. Pension Plan.
This Paragraph 8.9 shall apply, but shall not modify either the rules of
calculation or


5
Amendment #4 to 01-01-2015 Restatement of Wyle Electronic Retirement Plan (plan
termination    )



--------------------------------------------------------------------------------







the optional forms of benefit available, with respect to benefits accrued under
the Sylvan Ginsbury, Ltd. Pension Plan prior to its merger into the Plan, as
described in the last paragraph of Paragraph 8.1(a). If a lump sum payment is
elected with respect to benefits accrued under the Sylvan Ginsbury, Ltd. Pension
Plan, the applicable interest rate and mortality tables indicated in Paragraph
8.6 shall apply.
(g)    Limited Applicability of the 2019 Window Program. This Paragraph 8.9
shall have no applicability, and shall create no additional rights to benefits,
with respect to any person who is not, or is not considered to be, an Eligible
Participant, or with respect to any such individual who fails to make an
election during the Window Election Period.”










6
Amendment #4 to 01-01-2015 Restatement of Wyle Electronic Retirement Plan (plan
termination    )

